Citation Nr: 0206304	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  97-33 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for rectal cancer.  

2.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from September 1942 
to December 1945 and from March 1951 to March 1952.  His 
appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Newark, New Jersey. Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's active military service included service 
aboard the USS Andromeda (AKA 15), which was anchored in 
Nagasaki Harbor from September 23 to September 28, 1945, as 
part of the American occupation forces in Japan following 
World War II.  

2.  The appellant received a maximum accrued radiation dose 
of approximately 0.005 rem gamma during the period of time 
his ship was anchored in Nagasaki Harbor, with the actual 
dose, based on his description of his activities at the time, 
likely less than 0.001 rem gamma.  

3.  The medical evidence of record indicates that the 
appellant's rectal cancer was first manifested approximately 
49 years after his ionizing radiation exposure in service.  

4.  In a June 1997 medical opinion, Under Secretary for 
Health stated that it was unlikely that the appellant's 
rectal cancer could be attributed to exposure to ionizing 
radiation in service.  

5.  The appellant appealed the issue of entitlement to 
service connection for hemorrhoids following the denial of 
that claim by the RO in March 1999.  

6.  In a March 27, 2000, statement, the appellant withdrew 
his appeal from the March 1999 denial of service connection 
for hemorrhoids.  


CONCLUSIONS OF LAW

1.  Rectal cancer was not incurred in service, aggravated by 
service or manifested to a degree of 10 percent within one 
year from service and may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2001); 66 Fed. Reg. 45, 620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159, and 3.326(a)).

2.  The appellant having withdrawn his appeal from the denial 
of service connection for hemorrhoids, there are no remaining 
allegations of error of fact or law for appellate 
consideration with regard to that matter.  38 U.S.C.A. § 
7105(d)(5) (West 1991 & Supp. 2001); 38 C.F.R. § 20.204(b) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant was notified 
in the September 1997 rating decision, the December 1997 
statement of the case (SOC) and the March 1998 and July 1999 
supplemental statements of the case (SSOCs) of the evidence 
necessary to substantiate his claim for service connection 
for rectal cancer, and of the applicable laws and 
regulations.  Additionally, in December 1997, the appellant 
was sent a letter informing him of his rights in the VA 
claims process.  The Board concludes that the discussions in 
the rating decision, the SOC, the SSOCs, and the December 
1997 letter adequately informed the appellant of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the appellant's service 
medical records, and postservice VA and private medical 
treatment records.  Dose estimates were obtained and the case 
was referred to the Under Secretary for Health for an 
opinion.  Furthermore, in keeping with the duty to assist, 
the appellant was provided a VA examination in March 1999.  
The appellant has not identified any additional records that 
may still be outstanding.  He presented sworn testimony 
regarding his claim at a May 2000 Travel Board hearing.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

I.  Rectal Cancer

The appellant asserts that he developed rectal cancer as a 
result of his exposure to ionizing radiation when he was in 
Nagasaki, Japan in September 1945.  He claimed on his 
December 1999 substantive appeal (VA Form 9) that while in 
the Nagasaki area he was exposed to "hot spots" ( where the 
radiation doses were as high as 16 rads) on several 
occasions.  

The appellant's service medical records are negative for any 
finding of rectal cancer.  The record reflects that his 
rectal cancer was first diagnosed in March 1994, when a 
biopsy revealed poorly differentiated colonic adenocarcinoma 
invading into the submucosa of the rectum.  He underwent a 
transanal excision of the primary lesion in April 1994.  

In December 1985, the appellant filed a claim for service 
connection for rectal cancer as being due to exposure to 
ionizing radiation when his ship had been part of the 
occupation forces in Japan following the dropping of the 
atomic bomb.  

Under the provisions of 38 C.F.R. 3.311(a)(2)(i), dose data 
was to be obtained from the appropriate office of the 
Department of Defense.  In March 1997, the RO referred the 
appellant's claim to the Defense Nuclear Agency to verify his 
participation in the radiation risk activity that he had 
reported.  In April 1997, the Defense Special Weapons Agency 
confirmed that the appellant had been a member of the 
American occupation forces in Japan following World War II, 
and that while serving aboard the USS ANDROMEDA (AKA 15), he 
had been present in the Department of Veterans Affairs-
defined Nagasaki area from September 23 through September 28, 
1945.  The agency statement noted that a scientific dose 
reconstruction, titled Radiation Dose Reconstruction U.S. 
Occupation Forces in Hiroshima and Nagasaki Japan. 1945-1946 
(DNA 5512F), had determined the maximum possible radiation 
dose that might have been received by any individual who was 
at either Hiroshima or Nagasaki for the full duration of the 
American occupation (September 1945 to June 1946 for 
Nagasaki; and September 1945 to March 1946 for Hiroshima).  
The statement went on to note that, using all possible "worst 
case" assumptions, the maximum possible dose any individual 
serviceman might have received from external radiation, 
inhalation, and ingestion was less than one rem, although 
that did not mean that any individual approached that level 
of exposure.  The statement opined that, in fact, it was 
probable that the great majority of servicemen assigned to 
the Hiroshima and Nagasaki occupation forces received no 
radiation exposure whatsoever, and that the highest dose 
received by anyone was a few tens of millirem.  

In May 1997, the appellant's claim was referred to the 
Director, Compensation and Pension Service, at the VA Central 
Office for an Advisory Opinion.  Later in May 1997, the 
Director, noting the information provided by the Defense 
Special Weapons Agency, along with the facts that the 
appellant was 24 years old when exposed to the ionizing 
radiation in service and was first diagnosed with rectal 
cancer approximately 49 years later, forwarded the claim to 
the Under Secretary for Health, through the Chief Public 
Health and Environmental Hazards officer, for an opinion.  
The Chief of Public Health and Environmental Hazards Officer 
noted that the Defense Special Weapons Agency had estimated 
that the appellant was exposed to a dose of ionizing 
radiation during military service of less than 1 rem, and 
that while the CIRRPC Science Panel Report, Number 6, 1988, 
did not provide screening doses for rectal cancer, a 
statistically significant increased risk for rectal cancer 
has been found only after extremely high radiation therapy 
doses (e.g., thousands of rads) (Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd edition, 1995, page 181).  
She rendered a medical opinion that it was unlikely that the 
appellant's rectal cancer could be attributed to exposure to 
ionizing radiation in service.  

In a November 1997 medical statement, J. S. Nizin, M.D., 
indicated that he had treated the appellant for his rectal 
cancer since 1994, and he stated that he knew from a number 
of other cases that radiation exposure had been connected 
with the development of colon cancer and other types of 
cancer decades later.  In a March 1998 statement, Dr. Nizin 
essential repeated his previous statement, claiming that from 
a number of other cases he was aware that radiation exposure 
had been connected with the development, decades later, of 
colon cancer, rectal cancer, and other types of cancer.  In a 
November 1998 statement, Dr. Nizin reported that the 
recurrence of the appellant's rectal cancer had recently 
required extensive surgery, in the form of abdominal perineal 
resection, removal of the anus/rectum, and creation of a 
permanent colostomy.  He stated that he knew from personal 
experience and from literature that radiation exposure had 
been connected with the development, decades later, of 
various types of tumors.  

In a March 1998 statement, B. A. Singman, M.D., stated that 
"ionizing radiation exposure is a risk and has been 
associated with cancer development many years later."  

A March 1999 VA rectal and anus examination noted that the 
whole anal area had been closed.  

At a May 2000 Travel Board hearing, the appellant provided 
sworn testimony regarding his exposure to ionizing radiation 
while in the Nagasaki area in September 1945 and the 
development of rectal cancer approximately 49 years later.  

In a March 2001 letter, the Defense Threat Reduction Agency 
addressed the appellant's claim of having been exposed to 
higher doses of radiation on several occasions in the 
Nagasaki area when passing a spot that made his Geiger 
counter go up to a higher reading.  The letter explained that 
even if he had gone ashore at GZ and spent eight hours per 
day during the time his ship was anchored in Nagasaki Harbor 
(September 23-28, 1945), the maximum dose he would have 
accrued was approximately 0.005 rem gamma, and that based on 
his own description of his activities the actual dose was 
likely less than 0.001 rem gamma.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and a malignant tumor becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309 will also be considered to have been incurred 
in service under the circumstances outlined therein.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied: Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d).  

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. § 3.311(b)(2), or if 
the claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease, if 
the requirements of 38 C.F.R. § 3.311(b)(1) have been met.  A 
radiogenic disease, for the purposes of 38 C.F.R. § 3.311, 
means a disease that may be induced by ionizing radiation and 
shall include the following:  all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bones, liver, skin, esophagus, 
stomach, prostate, colon, rectum, pancreas, kidneys, urinary 
bladder, salivary glands, and ovaries; multiple myeloma; 
posterior subcapsular cataracts; non-malignant thyroid 
nodular disease; parathyroid adenoma; tumors of the brain and 
central nervous system; lymphomas other than Hodgkin's 
disease; and any other cancer.  38 C.F.R. § 3.311(b)(2).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that Section 5 of the veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, 98 Stat. 2725, 2727-29 (1984), did not preclude, or 
authorize VA to preclude, a claimant from proving that he or 
she has a disability as a result of exposure to ionizing 
radiation in service under the provisions of 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d) despite the fact that the 
claimed disability is not a potentially radiogenic disease 
under 38 C.F.R. § 3.311.  Combee v. Principi, 4 Vet. App. 78 
(1993), rev'd. sub nom. Combee v. Brown, 34 F.3d. 1039 (Fed. 
Cir. 1994).  It was noted that as a result of Combee, 38 
C.F.R. § 3.311 was revised effective in September 1994 to 
provide that if a claimant cites or submits competent medical 
or scientific evidence that the claimed condition is a 
radiogenic disease, the claim will be considered under 38 
C.F.R. § 3.311.  

In this regard, the Board notes that once it is determined 
that a veteran has a radiogenic disease, radiation dose is a 
factor to be considered under 38 C.F.R. § 3.311(e)(1) in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in-service.  VA must obtain an 
assessment of the size and nature of the radiation dose to 
which the veteran was exposed during military service and 
consider the probable dose and several other factors in 
determining whether the disease resulted from that exposure.  
38 C.F.R. § 3.311(a)(2).  

Moreover, in Hilkert v. West, 12 Vet. App. 145 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the Under Secretary of Benefits must consider the 
factors set forth under the provisions of 38 C.F.R. 
§ 3.311(e).  Under that regulation, the following factors to 
be considered in determining whether a veteran's disease 
resulted from exposure to ionizing radiation in service:  (1) 
the probable dose, in terms of dose type, rate and duration 
as a factor in inducing the disease, taking into account any 
known limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; 
(4) the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that there are three ways to establish 
service connection for a disease claimed to be attributable 
to radiation exposure during service.  First, the disease may 
be presumptively service connected if it is one of the listed 
diseases under 3.309(d).  Because rectal cancer is not among 
the diseases listed under 38 C.F.R. § 3.309(d), service 
connection may not be granted for the appellant's rectal 
cancer under that regulation.  

Second, direct service connection can be established, as held 
by the Federal Circuit in Combee, by "show[ing] that a 
disease or malady was incurred during or aggravated by 
service."  Ramey v. Brown, 9 Vet. App. 40 (1996).  In this 
case, there is no competent medical evidence that rectal 
cancer was manifest either during the appellant's military 
service or in the first postservice year.  Rectal cancer was 
first diagnosed in March 1994, approximately 49 years 
following his exposure in service.  Therefore, service 
incurrence or aggravation, or a presumption of service 
incurrence, of the appellant's rectal cancer is not shown to 
be warranted.  

Third, service connection may be established for "radiogenic 
diseases" listed under 38 C.F.R. § 3.311(b), providing the 
other provisions of that section are satisfied. Rectal cancer 
is on the list of radiogenic diseases, therefore, the Board 
will consider whether the other conditions specified in that 
regulation have been met, thereby entitling the appellant to 
service connection for rectal cancer.  

Notwithstanding that the appellant contends that his exposure 
to ionizing radiation in service resulted in the development 
of his rectal cancer, which is a "radiogenic" disease under 
38 C.F.R. § 3.311, he must also present medical evidence that 
the claimed disease is the result of his dose exposure of 
ionizing radiation during service.  While it is well 
established that lay evidence is acceptable to prove the 
occurrence of an injury during active duty, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), the Court has held that 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or an opinion 
involving medical causation.  Id.; Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993).  

Although the appellant has submitted four private medical 
statements (three from his surgeon) that indicate the 
physicians knew of cases or literature in which an 
association between ionizing radiation exposure and the 
development of cancer decades later had been discussed, those 
statements do not identify specific cases, nor do they 
describe the amount of radiation exposure in the cases where 
such exposure was apparently related to cancer manifested 
decades later.  The statements are general and only one of 
the statements refers to rectal cancer specifically.  The 
Board does not disagree with the general tenor of the 
statements, but they do not refer to the specific dose of 
radiation which it has been estimated that the veteran was 
exposed to.  The VA Chief of Public Health and Environmental 
Hazards Officer referred to a clinical study on the effects 
of ionizing radiation, noting that high doses (thousands of 
rads) provided a significant increased statistical risk for 
contracting rectal cancer.  However, it was added that when 
considering the amount of ionizing radiation to which the 
appellant could have been exposed during the week his ship 
was anchored in Nagasaki Harbor (as estimated by the Defense 
Special Weapons Agency), it was unlikely that his rectal 
cancer could be attributed to his inservice exposure.  The 
Board finds that the opinion from the Under Secretary for 
Health, which cites to treatise evidence and cites to the 
type of cancer and other case specifics, outweighs the rather 
general medical statements provided by the appellant.  Since 
the subsequent dose estimate by the Defense Threat Reduction 
Agency does not increase the veteran's estimated exposure and 
he has offered no independent dose estimate by a competent 
expert, there is no need to supplement the opinion from the 
Under Secretary for Health.  

Therefore, after careful and considerate review of the 
evidence of record, including the testimony provided by the 
appellant at his May 2000 Travel Board hearing, and 
statements submitted by a fellow serviceman and a lifelong 
friend, the Board concludes that the weight of the evidence 
is against the appellant's claim that his rectal cancer is 
related to service on either a direct or presumptive basis.  

II.  Hemorrhoids

In a September 1998 statement, the appellant, in presenting 
argument regarding his claim for service connection for 
rectal cancer, described his treatment in service for a sore 
rectum, hemorrhoid and clot removal.  His representative, in 
an October 1998 statement, indicated that the appellant was 
claiming entitlement to service connection for hemorrhoids, 
in addition to his claim for service connection for rectal 
cancer.  The record shows that the RO denied service 
connection for hemorrhoids in March 1999, on the basis that 
the appellant had not been shown to have a hemorrhoid 
disorder at the March 1999 VA examination.  In May 1999, the 
appellant expressed disagreement with the denial of service 
connection for hemorrhoids.  An SOC was issued by the RO in 
July 1999.  A substantive appeal was received from the 
appellant in August 1999.  

In a statement received at the Board in March 2000, the 
appellant indicated that he could not have hemorrhoids 
because the insides of his rectum had been removed.  The 
March 1999 VA examination revealed that the anus was 
completely closed.  The RO construed this statement to 
indicate that he was not claiming service connection for 
hemorrhoids, and sent him a letter in April 2000 noting the 
acceptance of the March 2000 statement as a clarification 
that he was not claiming service connection for hemorrhoids, 
therefore leaving his claim for service connection for rectal 
cancer as the only issue under consideration.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

Based upon the appellant's March 2000 statement, the Board 
finds that he withdrew his appeal as to the issue of 
entitlement to service connection for hemorrhoids.  The Board 
notes that the appellant's representative, in a May 2001 
statement, identified the only issue on appeal as being the 
claim for service connection for rectal cancer.  Hence, there 
remains no matter for the Board's consideration regarding the 
issue of entitlement to service connection for hemorrhoids.  
Accordingly, the Board must dismiss the purported appeal as 
to that issue.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.200, 
20.202, 20.204.  

The enactment of the VCAA does not affect matters on appeal 
when the question is one limited to purely legal questions.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
holding the VCAA is not applicable where it could not affect 
a pending matter or could have no application as a matter of 
law.  



ORDER

Service connection is denied for rectal cancer.  

The appeal pertaining to the claim of entitlement to service 
connection for hemorrhoids is dismissed.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

